WOODS, Circuit Judge.
I dissent. The statement of the case made in the majority opinion makes clear the questions involved and the nature of the suit.
It is first contended by appellant that the suit must fail, and the judgment must be reversed, because the deed executed by Kuhn under power of attorney which complainants seek to establish was not authorized by the authority conferred on him. It is true that the power of attorney on its face gives authority to execute such deeds “as may be proper and necessary to execute in order to settle and compromise certain actions of ejectment now pending,” and the deed here in question was not executed until after the suit had culminated in a judgment in favor of the plaintiffs. But if the grantees accepted the deed and held the land under it, they would be estopped from alleging its invalidity against Kuhn’s principals, ratifying it and claiming under it. They could not accept the benefit of it by remaining in possession and using the land, and afterwards repudiate it in the effort to escape its limitations and reservations.
The next defense is that the deed conveying the surface to the Mid-kiffs and reserving the mineral rights was never accepted. At the time the deed was made the grantees had been adjudged to have no interest whatever in the land. Since the deed conferred benefits on them, and was found in the possession of one of the grantees, Abraham Midbiff, there is a strong presumption of its acceptance, at least by him. Abraham testified that he could not remember whether Solomon and his sister, Harriett Adkins, the other grantees named in the deed, were present when the deed was given to him or not, but he testified that he had talked to Solomon about it. The ejectment suit and its results were subjects of great notoriety in the community. The deed was the subject of earnest discussion in the family. It was retained and carefully preserved by Solomon and Abraham Midkiff, two of the grantees. Abraham, the grantee who originally received the deed, afterwards acquired the interests of the others. After that acquisi*384tion he was still presumptively holding under the deed when he sold to his son, Newton Midkiff, in 1899. He testified that at the time he sold to Newton he talked with him about the deed.
I cannot resist the conclusion from the evidence that the existence of the deed was well known and much discussed in the entire family, and that it had been accepted and preserved as a muniment of title. The only evidencie tending to show that the deed was not accepted is that of Abraham Midkiff that it was brought to him by Kuhn as a proposition to compromise the judgment in ejectment, and was received by him with the understanding that if it was accepted as a compromise he was to return it to Kuhn, and that he concluded not to accept it, and said nothing more to Kuhn about the matter. The statement that the grantees were to return to the grantors the deed if accepted, which was their only protection from actual ejectment, even if it were not disproved by the circumstances, is intrinsically improbable, if not incredible. The danger of its acceptance by the court is emphasized by the fact that Kuhn, the attorney in fact who made the deed, is dead. When its improbability is considered in connection with the other circumstances showing acceptance of the deed, it seems to me the defendant’s case is without substantial foundation. If the grantee of a deed, who had no title to the land, and who received the deed from the true owners at the time it was made, carefully preserved it, and produced it from his possession, can be allowed to defeat it by testifying that he never accepted it, and that he has been holding adversely to it, the result would be unfortunate insecurity of land titles.
Equally untenable is the position that Newton Midkiff was a purchaser for value without notice. It is true he denies that he had any notice of the deed until the commencement of this suit; but Abraham Midkiff, his father, a witness introduced by him, testified that he talked with him about the deed at the time he purchased. Thus he was put upon notice of its contents. Nor is Newton Midkiff in a position to claim the minerals by adverse possession. At the time he purchased from Solomon, the minerals and the surface had been severed by a conveyance of the true owners of the land with a reservation of the minerals. He bought with notice of this severance, and therefore could not claim the coal by adverse possession of the surface. Adverse possession of the coal could have been started only by actual working of the coal, or some other act of dominion over the minerals, showing assertion of title and use in accordance therewith. Wallace v. Elm Grove Coal Co., 58 W. Va. 449, 52 S. E. 485, 6 Ann. Cas. 140; Plant v. Humphries, 66 W. Va. 88, 66 S. E. 94, 26 L. R. A. (N. S.) 558; Kiser v. McLean, 67 W. Va. 294, 67 S. E. 725, 140 Am. St. Rep. 948; Steinman v. Jessee, 108 Va. 567, 62 S. E. 275.
The finding of the District Court seems to me to be supported by the clear preponderance of the testimony.